Exhibit 10.21
CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH THREE ASTERISKS [***].
December 8, 2009
Arkansas Best Corporation
3801 Old Greenwood Road
Fort Smith, Arkansas 72903
Attn: Mr. Don Pearson, Director Cash Management
Re: $35,000,000 Committed Line of Credit
Dear Mr. Pearson:
We are pleased to inform you that PNC Bank, National Association (the “Bank”)
has approved your request for a committed line of credit to Arkansas Best
Corporation (the “Borrower”). We look forward to this opportunity to help you
meet the financing needs of your business. All the details regarding your line
of credit are outlined in the following sections of this letter.
1. Facility and Use of Proceeds. This is a committed revolving line of credit
under which the Borrower may request and the Bank, subject to the terms and
conditions of this letter, will issue standby letters of credit (individually, a
“Letter of Credit” and collectively the “Letters of Credit”) from time to time
until the Expiration Date, in a stated amount in the aggregate at any time
outstanding not to exceed $35,000,000.00 (the “Facility”); provided, however,
that after giving effect to the stated amount of each Letter of Credit, the sum
of (i) the aggregate stated amount of all Letters of Credit issued and
outstanding (whether or not drawn) and (ii) the aggregate amount of unreimbursed
payments made by the Bank under the Letters of Credit, shall not at any time
exceed the Facility. The “Expiration Date” means December 7, 2010, or such later
date as may be designated by the Bank by written notice to the Borrower.
The availability under the Facility shall be reduced by the stated amount of
each Letter of Credit issued and outstanding (whether or not drawn). For
purposes of this letter, the “stated amount” of any Letter of Credit shall
include any automatic increases in stated amount under the terms of such Letter
of Credit, whether or not any such increase in stated amount has become
effective. Unless otherwise consented to by the Bank in writing, each Letter of
Credit shall have an expiry date which is not later than (a) one year from the
date of issuance, and (b) twelve (12) months following the Expiration Date (the
“Final LC Expiration Date”); provided that the Bank may issue upon the
Borrower’s request one or more Letter(s) of Credit which by its or their terms
may be extended for additional periods of up to one year each provided that
(i) the initial expiration date (or any subsequent expiration date) of each such
Letter of Credit is not later than the Final LC Expiration Date, and
(ii) extension of such Letters of Credit, at the Bank’s discretion, shall be
available upon written request from the Borrower to the Bank at least 60 days
(or such other time period as agreed by the Borrower and the Bank) before the
date upon which notice of non-extension would be required under the terms of the
applicable Letter of Credit.

 

 



--------------------------------------------------------------------------------



 



Arkansas Best Corporation
December 8, 2009
Page 2
The Letters of Credit shall be governed by the terms of this letter and by a
Reimbursement Agreement for Standby Letter(s) of Credit in form and content
satisfactory to the Bank, executed by the Borrower in favor of the Bank (the
“Reimbursement Agreement”). Each request for the issuance of a Letter of Credit
must be accompanied by the Borrower’s execution of an application on the Bank’s
standard forms (each, an “Application”), together with all supporting
documentation. Each Letter of Credit will be issued in the Bank’s sole
discretion and in a form acceptable to the Bank. This letter is not a pre-advice
for the issuance of a letter of credit and is not irrevocable.
The Borrower shall pay to the Bank an Amendment Fee equal to $150 for each
amendment to a Letter of Credit, other than amendments extending a Letter of
Credit’s expiry date. In addition, the Borrower shall pay to the Bank a fee (the
“Letter of Credit Commission”), calculated daily (on the basis of a year of
360 days), equal to the amount available to be drawn at such time under all
Letters of Credit issued under the Facility (including any amounts drawn
thereunder and not reimbursed, regardless of the existence or satisfaction of
any conditions or limitations on drawing) on each day multiplied by [***] basis
points ([***]%) per annum; provided that the minimum Letter of Credit Commission
payable in respect of each Letter of Credit issued and outstanding hereunder
shall be $[***] per year. The Letter of Credit Commission shall be payable
quarterly in arrears beginning on January 1, 2010, and continuing on the first
day of each fiscal quarter thereafter and on the Final LC Expiration Date.
Notwithstanding the foregoing, after the occurrence and during the continuance
of an Event of Default (as defined in the Reimbursement Agreement), the Letter
of Credit Commission, as calculated above, shall be increased by [***] percent
([***]%) per annum.
This letter (the “Letter Agreement”), the Reimbursement Agreement and the other
agreements and documents executed and/or delivered pursuant hereto, as each may
be amended, modified, extended or renewed from time to time, will constitute the
“Loan Documents.” Capitalized terms not defined herein shall have the meaning
ascribed to them in the Loan Documents.
2. Repayment. Amounts drawn under any Letter of Credit shall bear interest and
shall be repaid as set forth in the Reimbursement Agreement.
3. Security. The Borrower must cause the following to be executed and delivered
to the Bank in form and content satisfactory to the Bank as security for the
Loans:
(a) a pledge agreement(s) granting the Bank a first priority perfected lien on
pledged collateral of the Borrower consisting of investment account number
20-80-002-3842401 (the “Cash Collateral Account”).

 

 



--------------------------------------------------------------------------------



 



Arkansas Best Corporation
December 8, 2009
Page 3
The aggregate value of such pledged collateral on which the Bank has a first
priority perfected lien (the “Cash Collateral”) shall at all times be equal to
not less than the aggregate stated amount of all Letters of Credit issued and
outstanding under the Facility. If the pledged collateral includes accounts, a
notification and control agreement, in form and content satisfactory to the
Bank, with the depository bank in which the collateral is held will also be
required.
4. Covenants. Unless compliance is waived in writing by the Bank, until payment
in full and termination of the Facility and expiration of all Letters of Credit
issued thereunder:
(a) The Borrower will promptly submit to the Bank such financial information as
the Bank may reasonably request relating to the Borrower’s affairs (including
but not limited to annual and quarterly Financial Statements (as hereinafter
defined) and tax returns for the Borrower) and the security for the Facility.
“Financial Statements” means the [consolidated and consolidating] balance sheet
and statements of income and cash flows prepared in accordance with generally
accepted accounting principles in effect from time to time (“GAAP”) applied on a
consistent basis (subject in the case of interim statements to normal year-end
adjustments).
(b) The Borrower will not make or permit any change in its form of organization.
(c) The Borrower will provide prompt written notice to the Bank of the
occurrence of any of the following (together with a description of the action
which the Borrower proposes to take with respect thereto): (i) any Event of
Default or any event, act or condition which, with the passage of time or the
giving of notice, or both, would constitute an Event of Default, (ii) any
material litigation filed by or against the Borrower, (iii) any Reportable Event
or Prohibited Transaction with respect to any Employee Benefit Plan(s) (as
defined in the Employee Retirement Income Security Act of 1974, as amended from
time to time, “ERISA”) or (iv) any event which might result in a material
adverse change in the business, assets, operations, condition (financial or
otherwise) or results of operation of the Borrower.
(d) The Borrower will maintain, with financially sound and reputable insurers,
insurance with respect to its property and business against such casualties and
contingencies, of such types and in such amounts, as is customary for
established companies engaged in the same or similar business and similarly
situated; and shall, upon the reasonable request of the Bank provide the Bank
with evidence of such insurance.
(e) The Borrower will maintain books and records in accordance with GAAP and
give representatives of the Bank access thereto at all reasonable times,
including permission to examine, copy and make abstracts from any of such books
and records and such other information as the Bank may from time to time
reasonably request, and the Borrower will make available to the Bank for
examination copies of any reports, statements and returns which the Borrower may
make to or file with any federal, state or local governmental department, bureau
or agency.

 

 



--------------------------------------------------------------------------------



 



Arkansas Best Corporation
December 8, 2009
Page 4
(f) The Borrower will comply with all laws applicable to the Borrower and to the
operation of its business (including without limitation any statute, ordinance,
rule or regulation relating to employment practices, pension benefits or
environmental, occupational and health standards and controls).
(g) The Borrower will not obtain, and will not permit any of its subsidiaries or
affiliates to obtain, any borrowings under the credit facility existing as of
the date hereof pursuant to the Amended and Restated Credit Agreement dated
May 4, 2007 with Wells Fargo Bank, National Association as agent for the lenders
(the “Existing Credit Facility”). On or before January 20, 2010, the Borrower
will deliver to the Bank evidence satisfactory to the Bank that the Existing
Credit Facility has been terminated as set forth in Section 5(n), below.
(h) The Borrower will comply with the financial reporting and other covenants
included in Exhibit “A” hereto.
5. Representations and Warranties. To induce the Bank to extend the Facility and
upon the issuance of each Letter of Credit for the account of the Borrower, the
Borrower represents and warrants as follows:
(a) The Borrower has delivered or caused to be delivered to the Bank its most
recent balance sheet, income statement and statement of cash flows (as
applicable, the “Historical Financial Statements”). The Historical Financial
Statements are true, complete and accurate in all material respects and fairly
present the financial condition, assets and liabilities, whether accrued,
absolute, contingent or otherwise and the results of the Borrower’s operations
for the period specified therein. The Historical Financial Statements have been
prepared in accordance with generally accepted accounting principles (“GAAP”)
consistently applied from period to period, subject in the case of interim
statements to normal year-end adjustments and to any comments and notes
acceptable to the Bank in its sole reasonable discretion.
(b) Since the date of the most recent Financial Statements, no event or
condition has occurred or exists, including without limitation any damage,
destruction or loss, which has resulted or could result in a material adverse
change in the Borrower’s business, assets, operations, condition (financial or
otherwise) or results of operation.
(c) There are no actions, suits, proceedings or governmental investigations
pending or, to the knowledge of the Borrower, threatened against the Borrower
which could result in a material adverse change in its business, assets,
operations, financial condition or results of operations and there is no basis
known to the Borrower or its officers, directors or shareholders for any such
action, suit, proceedings or investigation. All pending and threatened
litigation and proceedings against the Borrower are listed on Exhibit “B”.

 

 



--------------------------------------------------------------------------------



 



Arkansas Best Corporation
December 8, 2009
Page 5
(d) The Borrower has filed all returns and reports that are required to be filed
by it in connection with any federal, state or local tax, duty or charge levied,
assessed or imposed upon the Borrower or its property, including unemployment,
social security and similar taxes and all of such taxes have been either paid or
adequate reserve or other provision has been made therefor.
(e) The Borrower is duly organized, validly existing and in good standing under
the laws of the state of its incorporation or organization and has the power and
authority to own and operate its assets and to conduct its business as now or
proposed to be carried on, and is duly qualified, licensed and in good standing
to do business in all jurisdictions where its ownership of property or the
nature of its business requires such qualification or licensing.
(f) The Borrower has full power and authority to enter into the transactions
provided for in this Letter Agreement and the other Loan Documents and has been
duly authorized to do so by all necessary and appropriate action and when
executed and delivered by the Borrower, this Letter Agreement and the other Loan
Documents will constitute the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.
(g) There does not exist any default or violation by the Borrower of or under
any of the terms, conditions or obligations of: (i) its organizational
documents; (ii) any indenture, mortgage, deed of trust, franchise, permit,
material contract, material agreement, or other material instrument to which it
is a party or by which it is bound; or (iii) any law, regulation, ruling, order,
injunction, decree, condition or other requirement applicable to or imposed upon
the Borrower by any law or by any governmental authority, court or agency; and
the consummation of this Agreement and the transactions set forth herein will
not result in any such default or violation or Event of Default.
(h) The Borrower has good and marketable title to the assets reflected on the
most recent Financial Statements, free and clear of all liens and encumbrances,
except for (i) current taxes and assessments not yet due and payable,
(ii) assets disposed of by the Borrower in the ordinary course of business since
the date of the most recent Financial Statements, and (iii) those liens or
encumbrances, if any, specified on Exhibit “B” hereto.

 

 



--------------------------------------------------------------------------------



 



Arkansas Best Corporation
December 8, 2009
Page 6
(i) To the best of the Borrower’s knowledge, each employee benefit plan as to
which the Borrower may have any liability complies in all material respects with
all applicable provisions of ERISA, including minimum funding requirements, and
(i) the Borrower has not received notice that any Prohibited Transaction (as
defined under ERISA) has occurred with respect to any such plan, (ii) the
Borrower has not received notice that any Reportable Event (as defined under
Section 4043 of ERISA) has occurred with respect to any such plan which would
cause the Pension Benefit Guaranty Corporation to institute proceedings under
Section 4042 of ERISA, (iii) the Borrower has not withdrawn from any such plan
or initiated steps to do so, and (iv) no steps have been taken to terminate any
such plan.
(j) The Borrower is in compliance, in all material respects, with all
Environmental Laws (as hereinafter defined), including, without limitation, all
Environmental Laws in jurisdictions in which the Borrower owns or operates, or
has owned or operated, a facility or site, arranges or has arranged for disposal
or treatment of hazardous substances, solid waste or other waste, accepts or has
accepted for transport any hazardous substances, solid waste or other wastes or
holds or has held any interest in real property or otherwise. Except as
otherwise disclosed on Exhibit “B”, no litigation or proceeding arising under,
relating to or in connection with any Environmental Law is pending or, to the
best of the Borrower’s knowledge, threatened against the Borrower, any real
property which the Borrower holds or has held an interest or any past or present
operation of the Borrower. No release, threatened release or disposal of
hazardous waste, solid waste or other wastes is occurring, or to the best of the
Borrower’s knowledge has occurred, on, under or to any real property in which
the Borrower holds or has held any interest or performs or has performed any of
its operations, in violation of any Environmental Law. As used in this Letter
Agreement, “litigation or proceeding” means any demand, claim notice, suit, suit
in equity, action, administrative action, investigation or inquiry whether
brought by a governmental authority or other person, and “Environmental Laws”
means all provisions of laws, statutes, ordinances, rules, regulations, permits,
licenses, judgments, writs, injunctions, decrees, orders, awards and standards
promulgated by any governmental authority concerning health, safety and
protection of, or regulation of the discharge of substances into, the
environment.
(k) No part of the proceeds of the Loan will be used for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U of the Board of Governors of the Federal Reserve
System as now and from time to time in effect or for any purpose which violates
the provisions of the Regulations of such Board of Governors.
(l) As of the date hereof and after giving effect to the transactions
contemplated by the Loan Documents, (i) the aggregate value of the Borrower’s
assets will exceed its liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities), except for the multi- employer pension
plan contingent liability as disclosed and discussed in the most recent filing
by the Borrower with the Securities and Exchange Commission, (ii) the Borrower
will have sufficient cash to enable it to pay its debts as they become due, and
(iii) the Borrower will not have unreasonably small capital for the business in
which it is engaged.

 

 



--------------------------------------------------------------------------------



 



Arkansas Best Corporation
December 8, 2009
Page 7
(m) None of the Loan Documents contains or will contain any untrue statement of
material fact or omits or will omit to state a material fact necessary in order
to make the statements contained in this Agreement or the Loan Documents not
misleading. There is no fact known to the Borrower which materially adversely
affects or, so far as the Borrower can now foresee, might materially adversely
affect the business, assets, operations, condition (financial or otherwise) or
results of operation of the Borrower and which has not otherwise been fully set
forth in this Agreement or in the Loan Documents, other than items previously
disclosed to the Bank, current market conditions, and the multi-employer pension
plan contingent liability as disclosed and discussed in the most recent filing
by the Borrower with the Securities and Exchange Commission.
(n) No advances are outstanding on the Existing Credit Facility, and the
Existing Credit Facility will be terminated on or before January 15, 2010.
6. Events of Default. The events (“Events of Default”) which give the Bank the
right to terminate the Facility and exercise its rights and remedies with
respect to each Letter of Credit are set forth in the Reimbursement Agreement.
7. Expenses. The Borrower will reimburse the Bank for the Bank’s out-of-pocket
expenses incurred or to be incurred at any time in conducting UCC, title and
other public record searches, and in filing and recording documents in the
public records to perfect the Bank’s liens and security interests. The Borrower
shall also reimburse the Bank for the Bank’s expenses (including the reasonable
fees and expenses of the Bank’s outside counsel) in connection with any
amendments, modifications or renewals of the Facility, and in connection with
the collection of all of the Borrower’s Obligations to the Bank, including but
not limited to enforcement actions relating to the Facility, whether through
judicial proceedings or otherwise.
8. Conditions.
(a) Conditions to Issuance of Initial Letters of Credit. The Bank’s obligation
to issue the Letters of Credit to be issued under the Facility on the date
hereof is subject to the conditions that as of the date of the issuance of such
initial Letters of Credit:
(i) All corporate (or other) action necessary for the valid execution, delivery
and performance by the Borrower of this Letter Agreement and the other Loan
Documents shall have been duly and effectively taken, and evidence thereof
satisfactory to the Bank shall have been provided to the Bank;
(ii) The Bank shall have received copies, certified by a duly authorized officer
of the Borrower to be true and complete, of the certificate or articles of
incorporation and by-laws of the Borrower;

 

 



--------------------------------------------------------------------------------



 



Arkansas Best Corporation
December 8, 2009
Page 8
(iii) The Bank shall have received from the Borrower an incumbency certificate
signed by a duly authorized officer of the Borrower, and giving the name and
bearing the specimen signature of each individual who shall be authorized, in
the name and on behalf of the Borrower (i) to sign each of the Loan Documents,
(ii) to make requests for advances and (iii) to give notices and to take other
action on its behalf under the Loan Documents;
(iv) The Bank shall have received a certificate of the chief financial officer
or treasurer of the Borrower certifying that, after giving effect to the
transactions contemplated by the Loan Documents, (i) the aggregate value of the
Borrower’s assets will exceed its liabilities, (ii) the Borrower will have
sufficient cash to enable it to pay its debts as they become due, and (iii) the
Borrower will not have unreasonably small capital for the business in which it
is engaged;
(v) The Bank shall have received a certificate of an authorized officer of the
Borrower certifying as to the satisfaction of the conditions set forth in
Section 8(b)(i) and (ii);
(vi) The Loan Documents shall have been duly executed and delivered, shall be in
full force and effect, and shall be in form and substance satisfactory to the
Bank;
(vii) The Borrower shall have paid to the Bank all fees and expenses subject to
reimbursement; and
(viii) The Bank shall be reasonably satisfied as to the amount and nature of all
tax, ERISA, employee retirement benefit and other contingent liabilities to
which the Borrower may be subject.
(b) Conditions to Issuance of All Letters of Credit. The Bank’s obligation to
issue any Letter of Credit under the Facility subsequent to the date hereof is
subject to the conditions that as of the date of each such issuance:
(i) Each of the representations and warranties of the Borrower contained in this
Letter Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Letter Agreement shall be true
as of the date as of which they were made and shall also be true at and as of
the time of the making of such advance;
(ii) No Event of Default (as defined in the Reimbursement Agreement) or event
which with the passage of time, the giving of notice or both would constitute an
Event of Default shall have occurred and be continuing;

 

 



--------------------------------------------------------------------------------



 



Arkansas Best Corporation
December 8, 2009
Page 9
(iii) No material adverse change shall have occurred in the business,
properties, assets, operations, condition (financial or otherwise), results of
operations or prospects of the Borrower; and
(iv) The Borrower shall have delivered to the Bank evidence satisfactory to the
Bank that additional Cash Collateral in an amount equal to 100% of the stated
amount of each such Letter of Credit has been deposited in the Cash Collateral
Account.
9. Additional Provisions. The Bank will not be obligated to issue any Letter of
Credit under the Facility if any Event of Default (as defined in the
Reimbursement Agreement) or event which with the passage of time, provision of
notice or both would constitute an Event of Default shall have occurred and be
continuing.
Prior to execution of the final Loan Documents, the Bank may terminate this
Letter Agreement if a material adverse change occurs with respect to the
Borrower, the collateral for the Facility or any other person or entity
connected in any way with the Facility, or if the Borrower fails to comply with
any of the terms and conditions of this Letter Agreement, or if the Bank
reasonably determines that any of the conditions cannot be met.
This Letter Agreement is governed by the laws of the Commonwealth of
Pennsylvania. No modification, amendment or waiver of any of the terms of this
Letter Agreement, nor any consent to any departure by the Borrower therefrom,
will be effective unless made in a writing signed by the party to be charged,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. When accepted, this Letter Agreement and
the other Loan Documents will constitute the entire agreement between the Bank
and the Borrower concerning the Facility, and shall replace all prior
understandings, statements, negotiations and written materials relating to the
Facility.
The Bank will not be responsible for any damages, consequential, incidental,
special, punitive or otherwise, that may be incurred or alleged by any person or
entity, including the Borrower, as a result of this Letter Agreement, the other
Loan Documents, the transactions contemplated hereby or thereby, or the use of
proceeds of the Facility or any Letter of Credit issued under the Facility.
THE BORROWER AND THE BANK IRREVOCABLY WAIVE ANY AND ALL RIGHTS THEY MAY HAVE TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE ARISING OUT OF
THIS LETTER AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED IN ANY OF SUCH DOCUMENTS AND ACKNOWLEDGE THAT THE FOREGOING WAIVER
IS KNOWING AND VOLUNTARY.

 

 



--------------------------------------------------------------------------------



 



Arkansas Best Corporation
December 8, 2009
Page 10
If and when a loan closing occurs, this Letter Agreement (as the same may be
amended from time to time) shall survive the closing and will serve as our loan
agreement throughout the term of the Facility.
To accept these terms, please sign the enclosed copy of this Letter Agreement as
set forth below and the Loan Documents and return them to the Bank within thirty
(30) days from the date of this Letter Agreement, or this Letter Agreement may
be terminated at the Bank’s option without liability or further obligation of
the Bank.
Thank you for giving PNC Bank this opportunity to work with your business. We
look forward to other ways in which we may be of service to your business or to
you personally.
Very truly yours,
PNC BANK, NATIONAL ASSOCIATION

         
By:
  /s/ Thomas S. Sherman
 
   
 
  Thomas S. Sherman    
 
  Senior Vice President    

ACCEPTANCE
With the intent to be legally bound hereby, the above terms and conditions are
hereby agreed to and accepted as of this 9th day of December, 2009.

            BORROWER:

ARKANSAS BEST CORPORATION
      By:   /s/ Judy R. McReynolds         Name:   Judy R. McReynolds       
Title:   SVP, CFO & Treasurer     

 

 



--------------------------------------------------------------------------------



 



Arkansas Best Corporation
December 8, 2009
Page 11
EXHIBIT A

TO LETTER AGREEMENT
DATED DECEMBER 8, 2009
ARKANSAS BEST CORPORATION

  A.  
FINANCIAL REPORTING COVENANTS:
    (1)  
The Borrower will deliver to the Bank:

(a) Financial Statements for its fiscal year, within 120 days after fiscal year
end, audited and certified without qualification by a certified public
accountant acceptable to the Bank.
(b) Financial Statements for each fiscal quarter, within 45 days after the
quarter end, together with year-to-date and comparative figures for the
corresponding periods of the prior year, certified as true and correct by its
chief financial officer.

  B.  
NEGATIVE COVENANTS:
    (1)  
The Borrower will not liquidate, or dissolve, or merge or consolidate with any
person, firm, corporation or other entity unless the Borrower is the surviving
entity, or sell, lease, transfer or otherwise dispose of all or substantially
all of its property or assets, whether now owned or hereafter acquired.

 

 



--------------------------------------------------------------------------------



 



Arkansas Best Corporation
December 8, 2009
Page 12
EXHIBIT B

TO LETTER AGREEMENT
DATED DECEMBER 8, 2009
ARKANSAS BEST CORPORATION
3.6 Title to Assets. Describe additional liens and encumbrances below:
None
3.7 Litigation. Describe pending and threatened litigation, investigations,
proceedings, etc. below:
None

 

 